— In an action for injunctive relief, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), dated January 16, 1985, which, upon the plaintiffs’ motion, authorized them or their agents to enter upon the defendants’ premises and remove 16 dogs and lodge them in an animal shelter for 30 days.
Judgment affirmed, with costs.
Special Term did not abuse its discretion in granting the plaintiffs relief since the determination of the Commissioner of the Department of Health Services of the County of Suffolk ordering the abatement of the public nuisance (see, Fahle v County of Suffolk, 119 AD2d 628) was not completely complied with. The Commissioner and his agents were authorized by statute to enter the defendants’ property and remove the dogs, so as to abate the nuisance caused by these dogs on the property, resulting from, inter alia, the inadequate sanitary facilities for them (Public Health Law § 1305). Weinstein, J. P., Rubin, Fiber and Spatt, JJ., concur.